Orders modified by directing that the defendant Max Straus shall not be required to produce upon his examination any books or papers whatever, and by vacating the subpoena duces tecum heretofore issued herein, and as so modified affirmed, without costs, upon the ground that the production of books and papers must be compelled by order of the court. (See Ritzwoller v. Lurie, 204 App. Div. 768.) The date for the examination to proceed to be fixed in the order. Settle order on notice. Present — Clarke, P. J., Dowling, Smith, Merrell and McAvoy, JJ.